DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 
Applicant’s remaining arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,330,375 and claims 1-15 of Patent No. US 8,375,016. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Claim 2 is compared to claim 1 of US Patent No. 9,330,375.

Instant application
US Patent 9,330,375
Claim 2: A computer-readable hardware device having contents configured to cause a computing device to: 
Validate a first user’s identity, at least in part by asking the first user to enter a password;
receive, from the first user, a first user-specified data element designated for insertion into an editable field of a virtual real estate transaction document; 

retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; 

store in a first user record of a data store the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; and 

in response to storage of the first user-specified data element, grant authorization to a second user, at least in part by causing a processor of the computing device to modify permissions associated with the second user to include read and write permissions, to change the virtual real estate transaction document, and revoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to 56920-8061.USO3/150439728.1-2-Application No.: 15/131,747Docket No.: 056920-8061.USO3 read-only, to change the virtual real estate transaction document at least until the second user has changed the virtual real estate transaction document.
Claim 1: A computing device comprising a non-transitory non-volatile computer-readable storage device including instructions, which when executed by a processor of the computing device, cause the computing device to: present, to a first user, a human-readable representation of an initial version of a virtual real estate transaction document comprising an editable field, wherein the virtual real estate document is an electronic representation of a corresponding physical real estate transaction document and visually similar to the physical real estate transaction document; 

receive, from the first user, a first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; create a first user record in a data store; store in the first user record of the data store the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; 

restrict, in response to storage of the first user-specified data element, the first user from adding information to the first user record and authorize a second user to add information to the editable field of the virtual real estate transaction document; apply a digital signature to a human-readable representation of a first modified version of the virtual real estate transaction document, the human-readable representation of the first modified version of the virtual real estate transaction document is based at least in part upon the initial version of the virtual real estate transaction document and the first user-specified data element, wherein the first user-specified data element visually presented in the editable field; present, to the second user, the human-readable representation of the first modified version of the virtual real estate transaction document; 

receive, from the second user, a second user-specified data element designated for insertion into the editable field of the first modified version of the virtual real estate transaction document; create a second user record in the data store; store, in the second user record in the data store, the second user-specified data element designated for insertion into the editable field of the virtual real estate transaction document in the second data record; restrict, in response to storage of the second user-specified data element, the second user from adding information to the second user record and authorize the first user to add information to the editable field of the virtual real estate transaction document; generate, in response to storage of the second user-specified data element, a notification for receipt by the first user that comprises a summary of changes made by the second user to the editable field of the first modified version of the virtual real estate transaction document; present, to the first user, a human-readable representation of a second modified version of the virtual real estate transaction document that is based at least in part upon the initial version of the virtual real estate transaction document and the second user-specified data element, the second user-specified data element visually presented in the editable field; based on receipt of a request for a document history, retrieve, from the data store, a set of records, the set of records comprising the first user-specified data element designated for insertion by the first user and the second user-specified data element designated for insertion by the second user; and display the document history, the document history comprising the first user-specified data element received from the first user for insertion into the editable field of the virtual real estate transaction document, the second user-specified data element received from the second user for insertion into the editable field of the virtual real estate transaction document, a markup showing differences in corresponding data elements between records, and an indication of whether each data element was provided by the first user or the second user.


The dependent claims depends from the independent claims and they are likewise rejected.

It should be noted that the table above distinguishes the equivalent limitations as recited in claim 2 of the instant application in comparison to the limitations recited in claim 1 of the patent no. 9,330,375.
However, claim 1 of patent no ‘375 fails to teach “revoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to change the virtual real estate transaction document at least until the second user has change the virtual real estate transaction document; validate a first user’s identity, at least in part by asking the first user to enter a password; retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; to include read and write permissions; and modify permissions associated with the first user to read only.
However, Katzen teaches validate a first user’s identity, at least in part by asking the first user to enter a password ([0021, Buyer will either login to Virtual Umbrella E-Signature or create a login for first time users. Once logged in, the buyer will follow the necessary steps to electronically sign all documents]; [0027, Once Seller is logged into the Virtual Umbrella E-Signing process, the Seller will follow the necessary steps to electronically sign all documents as shown in step 34]; [0043, 0059]. The login process ask the users to input login ID and password.  Therefore, the user’s login to the system will validate the users identify);
retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document (col. 7, lines 62-65; read-write-modify permissions, group membership, timestamps, triggers, and the like; table 1; col. 11; lines 35-45; examiner’s note: the time stamps are generated for the insertions and updates).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify patent no. ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Katzen which teaches restricting users from modifying documents when the other users have access modify documents. Patent no. ‘375 and Katzen are in the same field of invention because both of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Patent no ‘375 and Katzen do not explicitly teach evoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to change the virtual real estate transaction document at least until the second user has change the virtual real estate transaction document”.
Pittenger teaches in paragraph [0044] that the first user cannot edit the documents until the second user unlocks the document which is revoking a user’s authority to edit until the other user finish editing and unlock the document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘375 and Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Katzen and Pittenger are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Patent no. ‘375, Katzen and Pittenger do not explicitly teach to include read and write permissions; and modify permissions associated with the first user to read only.
However, Wescheler teaches to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions);
and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent no. ‘375 and Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Katzen, Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

Claim 4 is compared to claim 10 of US Patent No. 9,330,375.

Instant application
US Patent No. 9,330,375
Claim 4: A method, performed by a computing system having a memory and a processor, for editing documents, comprising: in response to storing a first data element received from a first user for insertion into at least one editable field of a document, revoking authorization, at least in part by causing a processor to modify permissions associated with the first user to read only, from the first user to change information of a first user record at least until a second user has added information to the at least one editable field of the document, 

and granting authorization, at least in part by causing a processor to modify permissions associated with the second user to include read and write permissions, to the second user to add information to the at least one editable field of the document.
Claim 10: A method for editing virtual real estate transactional documents, comprising: displaying a virtual real estate transactional document, the virtual real estate transactional document graphically displayed to appear visually similar to a corresponding physical real estate transactional document; creating a first user record in a data store; receiving, from a first user, a first data element for insertion into at least one editable field of the virtual real estate transactional document; storing, in the first user record of the data store, the first data element; subsequent to storing the first data element, restricting the first user from adding information to the first user record and authorizing a second user to add information to the at least one editable field of the virtual real estate transactional document; applying a digital signature to a first modified virtual real estate transactional document, the first modified virtual real estate transactional document comprises the first data element visually presented in the at least one editable field; displaying, for the second user, first modified virtual real estate transactional document; in response to receiving an indication of acceptance of the second user, designating the first data element as a final data element and restricting the second user from adding information to the at least one editable field; in response to not receiving the indication of acceptance of the second user, creating a second user record in the data store and receiving, from the second user, a second data element for insertion into the at least one editable field of the first modified virtual real estate transactional document; storing the second data element in the second user record of the data store; generating, in response to storing the second data element, a notification for receipt by the first user that comprises a summary of changes made by the second user to the at least one editable field; displaying, for the first user, a second modified electronic version of the virtual real estate transactional document that comprises one of the second data element and the final data element in the at least one editable field; when the virtual real estate transactional document comprises the second data element, receiving an indication of acceptance of the first user and designating the second data element as the final data element; based on receiving a request for a document history, retrieving, from the data store, a set of records, the set of records comprising the first data element and the second first data element; and displaying the document history, the document history comprising the first data element received from the first user for insertion into the at least one editable field, the second data element received from the second user for insertion into the at least one editable field, a markup showing differences in corresponding data elements between records, and an indication of whether each data element was provided by the first user or the second user.


Patent no ‘375 does not explicitly teach evoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to change the virtual real estate transaction document at least until the second user has change the virtual real estate transaction document”.
Pittenger teaches in paragraph [0044] that the first user cannot edit the documents until the second user unlocks the document which is revoking a user’s authority to edit until the other user finish editing and unlock the document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Patent ‘375 and Pittenger are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Patent no. ‘375 and Pittenger do not explicitly teach to include read and write permissions; and modify permissions associated with the first user to read only.
However, Wescheler teaches to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions);
and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent no. ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

	The dependent claims depends from the independent claims and they are likewise rejected.

	Claim 6 is compared to claim 17 of the US Patent No. 9,330,375.

	
Instant application 
US Patent No. 9,330,375
Claim 6: A method, comprising: in response to storing a first user-specified data element designated for insertion into an editable field of a document, revoking authorization, at least in part by causing a processor to modify permissions associated with a first user n from the first user to change the document at least until a second user has added information to the editable field of the document, and granting authorization to the second user to change the document, at least in part by causing a processor to modify permissions associated with the second user to include read and write permissions.
Claim 17: A method, comprising accessing, from a data store, a virtual real estate transaction document; presenting, to a first user, a human-readable representation of an initial version of the virtual real estate transaction document comprising an editable field, wherein the virtual real estate transaction document is a visually similar electronic representation of a corresponding physical real estate transaction document; creating a first user record in the data store; receiving, from the first user, a first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; storing, in the first user record, the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; restricting, in response to storing the first user-specified data element, the first user from altering the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; applying a digital signature to a human-readable representation of a first modified version of the virtual real estate transaction document, the human-readable representation of the first modified version of the virtual real estate transaction is based at least in part upon the initial version of the virtual real estate transaction document and the first user-specified data element, wherein the first modified version of the virtual real estate transaction document is a visually similar representation of the physical real estate transaction document populated with the first user-specified data element; presenting, to a second user, the human-readable representation of the first modified version of the virtual real estate transaction document; creating a second user record in the data store; receiving, from the second user, a second user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; storing, in the second user record, the second user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; restricting, in response to storing the second user-specified data element, the second user from altering the second user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; generating, in response to storing the second user-specified data element, a notification for receipt by the first user that comprises a summary of changes made by the second user to the editable field of the virtual real estate transaction document; presenting, to the first user, a human-readable representation of a second modified version of the virtual real estate transaction document that is based at least in part upon the second user-specified data element, wherein the second modified version of the virtual real estate transaction document is a visually similar representation of the physical document populated with the second user-specified data element; based on receiving a request for a document history, retrieving, from the data store, a set of records, the set of records comprising the first user-specified data element designated for insertion by the first user and the second user-specified data element designated for insertion by the second user; and displaying the document history, the document history comprising the first user-specified data element received from the first user for insertion into the editable field of the virtual real estate transaction document, the second user-specified data element received from the second user for insertion into the editable field of the virtual real estate transaction document, a markup showing differences in corresponding data elements between records, and an indication of whether each data element was provided by the first user or the second user.

Patent no ‘375 does not explicitly teach evoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to change the virtual real estate transaction document at least until the second user has change the virtual real estate transaction document”.
Pittenger teaches in paragraph [0044] that the first user cannot edit the documents until the second user unlocks the document which is revoking a user’s authority to edit until the other user finish editing and unlock the document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Patent ‘375 and Pittenger are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Patent no. ‘375 and Pittenger do not explicitly teach to include read and write permissions; and modify permissions associated with the first user to read only.
However, Wescheler teaches to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions);
and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent no. ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

	The dependent claims depends from the independent claims and they are likewise rejected.

Claim 2 is compared to claim 1 of US Patent No. 8,375,016.

Instant application
US Patent No. 8,375,016
Claim 2: A computer-readable hardware device having contents configured to cause a computing device to: 
Validate a first user’s identity, at least in part by asking the first user to enter a password;
receive, from the first user, a first user-specified data element designated for insertion into an editable field of a virtual real estate transaction document; 

retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; 

store in a first user record of a data store the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; and 

in response to storage of the first user-specified data element, grant authorization to a second user, at least in part by causing a processor of the computing device to modify permissions associated with the second user to include read and write permissions, to change the virtual real estate transaction document, and revoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to 56920-8061.USO3/150439728.1-2-Application No.: 15/131,747Docket No.: 056920-8061.USO3 read-only, to change the virtual real estate transaction document at least until the second user has changed the virtual real estate transaction document.
Claim 1: A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: receive, from a first user, a first request to view a virtual form, the virtual form having an appearance of a physical real estate transactional document; based on receiving the first request, retrieve a first record from a data warehouse, the first record comprising a set of data elements associated with the virtual form; display a first representation of the virtual form, the first representation of a virtual form comprising a plurality of fields and the set of data elements, wherein each data element from the set of data elements is displayed in a field from the plurality of fields; receive a first user-specified data element from the first user; after receiving the first user-specified data element: create a first user record in the data warehouse, the first user record comprising the first user-specified data element; restrict the first user from adding information to the first user record; authorize a second user to add second user-specified information to the virtual form; and send a first notification to the second user; receive, from the second user, a second request to view the virtual form; based on receiving the second request, retrieve the first user record from the data warehouse; display a second representation of the virtual form, the second representation of the virtual form comprising the plurality of fields and a second set of data elements, the second set of data elements comprising the first user-specified data element, wherein each data element from the second set of data elements is displayed in a field from the plurality of fields; receive a second user-specified data element from the second user; after receiving the second user-specified data element: create a second user record in the data warehouse, the second user record comprising the second user-specified data element; restrict the second user from adding information to the second user record; authorize the first user to add first user-specified information to the virtual form; and send a second notification to the first user; receive a request for a document history; retrieve, from the data warehouse, a set of records, the set of records comprising the first user-specified data element entered by the first user after requesting to view the virtual form, and the second user-specified data element entered by the second user after requesting to view the virtual form; display the document history, the document history comprising the first user-specified data element, the second user-specified data element, a markup showing differences in corresponding data elements between records, and an indication of whether each data element was provided by the first user or the second user; receive a withdrawal request from a withdrawing user, the withdrawing user being a user selected from the list consisting of the first user and the second user, the withdrawing user being restricted from adding information to the virtual form at the time of the withdrawal request; based on receiving the withdrawal request: restrict a non-withdrawing user from adding information to the virtual form, the non-withdrawing user being a user selected from the list consisting of the first user and the second user, and the non-withdrawing user not being the same user as the withdrawing user; and authorize the withdrawing user to add information to the virtual form.

The dependent claims depends from the independent claims and they are likewise rejected.

It should be noted that the table above distinguishes the equivalent limitations as recited in claim 2 of the instant application in comparison to the limitations recited in claim 1 of the patent no. 9,330,375.
However, claim 1 of patent no ‘375 fails to teach “revoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to change the virtual real estate transaction document at least until the second user has change the virtual real estate transaction document; validate a first user’s identity, at least in part by asking the first user to enter a password; retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; to include read and write permissions; and modify permissions associated with the first user to read only.
However, Katzen teaches validate a first user’s identity, at least in part by asking the first user to enter a password ([0021, Buyer will either login to Virtual Umbrella E-Signature or create a login for first time users. Once logged in, the buyer will follow the necessary steps to electronically sign all documents]; [0027, Once Seller is logged into the Virtual Umbrella E-Signing process, the Seller will follow the necessary steps to electronically sign all documents as shown in step 34]; [0043, 0059]. The login process ask the users to input login ID and password.  Therefore, the user’s login to the system will validate the users identify);
retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document (col. 7, lines 62-65; read-write-modify permissions, group membership, timestamps, triggers, and the like; table 1; col. 11; lines 35-45; examiner’s note: the time stamps are generated for the insertions and updates).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify patent no. ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Katzen which teaches restricting users from modifying documents when the other users have access modify documents. Patent no. ‘375 and Katzen are in the same field of invention because both of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Patent no ‘375 and Katzen do not explicitly teach evoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to change the virtual real estate transaction document at least until the second user has change the virtual real estate transaction document”.
Pittenger teaches in paragraph [0044] that the first user cannot edit the documents until the second user unlocks the document which is revoking a user’s authority to edit until the other user finish editing and unlock the document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘375 and Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Katzen and Pittenger are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Patent no. ‘375, Katzen and Pittenger do not explicitly teach to include read and write permissions; and modify permissions associated with the first user to read only.
However, Wescheler teaches to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions);
and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent no. ‘375 and Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Katzen, Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

Claim 4 is compared to claim 4 of Patent no. 8,375,016.

Instant application
Patent no. 8,375,016
Claim 4: A method, performed by a computing system having a memory and a processor, for editing documents, comprising: in response to storing a first data element received from a first user for insertion into at least one editable field of a document, revoking authorization, at least in part by causing a processor to modify permissions associated with the first user to read only, from the first user to change information of a first user record at least until a second user has added information to the at least one editable field of the document, 

and granting authorization, at least in part by causing a processor to modify permissions associated with the second user to include read and write permissions, to the second user to add information to the at least one editable field of the document.
Claim 4: A computer-based method, the method comprising: receiving, by a computing system, a first request from a first user to view a virtual form, the virtual form having an appearance of a physical real estate transactional document; based on receiving the first request, retrieving, by the computing system, a first record from a data warehouse, the first record comprising a set of data elements associated with the virtual form; causing the display of a first representation of the virtual form, the first representation of the virtual form comprising a plurality of fields and the set of data elements, wherein each data element from the set of data elements is displayed in a field from the plurality of fields; receiving, by the computing system, a first user-specified data element from the first user; after receiving the first user-specified data element: creating, by the computing system, a first user record in the data warehouse, the first user record comprising the first user-specified data element; restricting, by the computing system, the first user from adding information to the first user record; authorizing, by the computing system, a second user to add second user-specified information to the virtual form; and sending, by the computing system, a first notification to the second user; receiving, by the computing system, a second request from the second user to view the virtual form; based on receiving the second request, retrieving, by the computing system, the first user record from the data warehouse; causing the display a second representation of the virtual form, the second representation of the virtual form comprising the plurality of fields and a second set of data elements, the second set of data elements comprising the first user-specified data element, wherein each data element from the second set of data elements is displayed in a field from the plurality of fields; receiving, by the computing system, a second user-specified data element from the second user; after receiving the second user-specified data element: creating, by the computing system, a second user record in the data warehouse, the second user record comprising the second user-specified data element; restricting, by the computing system, the second user from adding information to the second user record; authorizing, by the computing system, the first user to add first user-specified information to virtual form; and sending, by the computing system, a second notification to the first user; receiving, by the computing system, a request for a document history; retrieving, from the data warehouse, a set of records, the set of records comprising the first user-specified data element entered by the first user after requesting to view the virtual form, and the second user-specified data element entered by the second user after requesting to view the virtual form; causing a presentment of the document history, the document history comprising the first user-specified data element, the second user-specified data element, a markup showing differences in corresponding data elements between records and an indication of whether each data element was provided by the first user or the second user; receiving, by the computing system, a withdrawal request from a withdrawing user, the withdrawing user being a user selected from the list consisting of the first user and the second user, the withdrawing user being restricted from adding information to the virtual form at the time of the withdrawal request; based on receiving the withdrawal request: restricting, by the computing system, a non-withdrawing user from adding information to the virtual form, the non-withdrawing user being a user selected from the list consisting of the first user and the second user, and the non-withdrawing user not being the same user as the withdrawing user; and authorizing, by the computing system, the withdrawing user to add information to the virtual form.


Patent no ‘375 does not explicitly teach evoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to change the virtual real estate transaction document at least until the second user has change the virtual real estate transaction document”.
Pittenger teaches in paragraph [0044] that the first user cannot edit the documents until the second user unlocks the document which is revoking a user’s authority to edit until the other user finish editing and unlock the document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Patent ‘375 and Pittenger are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Patent no. ‘375 and Pittenger do not explicitly teach to include read and write permissions; and modify permissions associated with the first user to read only.
However, Wescheler teaches to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions);
and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent no. ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

	The dependent claims depends from the independent claims and they are likewise rejected.

Claim 6 is compared to claim 7 of the Patent no. US 8,375,016.

Instant application
Patent no. US 8,375,016
Claim 6: A method, comprising: in response to storing a first user-specified data element designated for insertion into an editable field of a document, revoking authorization, at least in part by causing a processor to modify permissions associated with a first user n from the first user to change the document at least until a second user has added information to the editable field of the document, and granting authorization to the second user to change the document, at least in part by causing a processor to modify permissions associated with the second user to include read and write permissions.
Claim 7: A computer-based real estate transaction negotiation method, comprising: receiving, by a computing system, a first selection of a real estate property by a first remote user; in response to the first selection, electronically providing by the computing system a virtual real estate purchase contract to the first remote user, wherein the virtual real estate purchase contract is an electronic representation of a corresponding physical real estate purchase contract and visually similar to the physical real estate purchase contract, the virtual real estate purchase contract comprising a term field; when term data associated with the selected real estate property is stored in a first record in a data warehouse, populating the term field of the virtual real estate purchase contract with the term data; authorizing a first remote user to provide first modified term data; receiving, by the computing system, first modified term data from the first remote user, the modified term data received through an input to the term field; storing, by the computing system, the first modified term data in the data warehouse; revoking, by the computing system, the authorization of the first remote user; authorizing, by the computing system, the second remote user to provide second modified term data; providing, by the computing system, a second remote user with a first notification; receiving, by the computing system, a selection of the real estate property by the second remote user; in response to the second selection, electronically providing by the computing system the virtual real estate purchase contract to the second remote user, the virtual real estate purchase contract populated with the first modified term data in the term field; receiving, by the computing system, from the second virtual user, one of an indication of acceptance of the modified term data and second modified term data; after the second modified term data is received by the computing system: storing, by the computing system, the second modified term data in the data warehouse; revoking, by the computing system, the authorization of the second remote user; authorizing, by the computing system, the first remote user to provide third modified term data; providing, by the computing system, the first remote user with a second notification; and after the indication of acceptance of the modified term data is received: receiving, by the computing system, an electronic signature input from the second remote user; receiving a negotiation history request; generating by the computing system a negotiation history report comprising the term field, the first modified term data and second modified term data, a first entry time of the first modified term data and a second entry time of the second modified term data, and wherein the negotiation history report identifies the first remote user as provider of the first modified term data and the second remote user as provider of the second modified term data and electronically providing by the computing system the negotiation history report; receiving a withdrawal request from a withdrawing user, the withdrawing user being a user selected from the list consisting of the first remote user and the second remote user, the withdrawing user being restricted from adding information to the virtual real estate purchase contract at the time of the withdrawal request; based on receiving the withdrawal request: restricting a non-withdrawing user from adding information to the virtual real estate purchase contract, the non-withdrawing user being a user selected from the list consisting of the first remote user and the second remote user, and the non-withdrawing user not being the same user as the withdrawing user; and authorizing the withdrawing user to add information to the virtual form.


Patent no ‘375 does not explicitly teach evoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user to change the virtual real estate transaction document at least until the second user has change the virtual real estate transaction document”.
Pittenger teaches in paragraph [0044] that the first user cannot edit the documents until the second user unlocks the document which is revoking a user’s authority to edit until the other user finish editing and unlock the document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Patent ‘375 and Pittenger are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Patent no. ‘375 and Pittenger do not explicitly teach to include read and write permissions; and modify permissions associated with the first user to read only.
However, Wescheler teaches to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions);
and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent no. ‘375’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

	The dependent claims depends from the independent claims and they are likewise rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4, 6, 11, 12, 14, 16, 21, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzen (US 2007/0255625) and Pittenger et al. (US 2007/0198952) and in view of Wescheler (US 6,920,455). 

With respect to claim 2, Katzen teaches a computer-readable hardware device having contents configured to cause a computing device to: receive, from the first user, a first user-specified data element designated for insertion into an editable field of a virtual real estate transaction document (Katzen, fig. 1a-1c, [0020, Buyer will click on icon labeled "Electronic Signature" in step 20. Once buyer clicks on the electronic signature icon the buyer will be taken to the next step; Virtual Umbrella E-Signature process in step 22], [0021]; examiner’s note: the first user is the buyer who signs the document in the identified signature portion of the document, the signature is the data element and it is inserted into the designated field of the real estate document, the buyer can insert the signature into the signature field therefore, the signature portion of the real estate document is editable; Instant specification fig. 3b describes the buyer signing offer/counter offer);
store in a first user record of a data store the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document ([0024, The auto notification sent to the Seller through email contains a direct link to the buyers CONTRACT OF SALE AND PURCHASE OF REAL ESTATE. Seller can then click on the direct link in step 28 to be directed to the Buyers CONTRACT FOR SALE AND PURCHASE OF REAL ESTATE; Giving the seller immediate access to review the contract]; examiner’s note: once the buyer sign the documents it is stored and sent to the seller via a link).
Katzen does not explicitly teach in response to storage of the first user-specified data element, grant authorization to a second user, at least in part by causing a processor of the computing device to modify permissions associated with the second user, change the virtual real estate transaction document, and revoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user, real estate transaction document at least until the second user has changed the virtual real estate transaction document.
However, Pittenger teaches in response to storage of the first user-specified data element, grant authorization to a second user, at least in part by causing a processor of the computing device to modify permissions associated with the second user, change the virtual real estate transaction document (Pittenger; [0044, At the time of editing data for a record, relational database technology permits the locking of the record so that no other user can modify data for that record simultaneously. When one user begins to edit a document section, the database record in the appropriate table is locked so that no other user can modify the data simultaneously with the undesired outcome of one user overwriting another users changes. When the first user has completed the changes to the record, the table is updated and the record is unlocked allowing other users to repeat the process]; examiner’s note: once the first user has access to the record the first user is the one who can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record is in the updated table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from “cannot edit” to “edit” the document, two users cannot edit the same document at the same time.
Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the proposed signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer as described in fig. fig. 1a-1c and paragraphs [0021-0026], however, Katzen does not explicitly teach that granting second user authorization, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph [0044] of Pittenger), and
revoke authorization from the first user, at least in part by causing a processor to modify permissions associated with the first user, real estate transaction document at least until the second user has changed the virtual real estate transaction document ([Pittenger; [0044]; examiner’s note: Once the first user has access to the record the first user can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record is stored in the updated table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from “cannot edit” to “edit” the document, therefore, the first users authorization is revoked until the record is unlocked. Two users cannot edit the record at the same time, one user needs to wait for the other user to edit and unlock the record so the other user can edit it and lock it.
Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer and the seller has the option to send the document to the buyer with a counter offer to sign by the buyer as described in fig. fig. 1 a-1 c and paragraphs [0021 -0026]. Katzen does not explicitly teach that revoking buyers’ authorization to edit until the seller signs the offer, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph [0044] of Pittenger).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Katzen and Pittenger are in the same field of invention because both of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Katzen and Pittenger do not in combination explicitly teach retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; to include read and write permissions and modify permissions associated with the first user to read only.
However, Weschler teaches retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document (col. 7, lines 62-65; read-write-modify permissions, group membership, timestamps, triggers, and the like; table 1; col. 11; lines 35-45; examiner’s note: the time stamps are generated for the insertions and updates); 
to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions);
and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Katzen, Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

With respect to claim 4, Katzen method, performed by a computing system having a memory and a processor, for editing documents (fig.1a-1c, 0020; examiner’s note: the buyer and seller can offer/counter offer and sign the offers, therefore, the documents are editable), comprising: storing a first data element received from a first user for insertion into at least one editable field of a document (Katzen, fig. 1 a-1 c, [0020, Buyer will click on icon labeled "Electronic Signature" in step 20. Once buyer clicks on the electronic signature icon the buyer will be taken to the next step; Virtual Umbrella E-Signature process in step 22], [0021]; examiner’s note: the first user is the buyer who signs the document in the identified signature portion of the document, the signature is the data element and it is inserted into the designated field of the real estate document, the buyer user can insert the signature into the signature field therefore, the signature portion of the real estate document is editable; Instant specification fig. 3b describes the users signing offer/counter offer). 
Katzen does not explicitly teach in response to storing a first data element received from a first user for insertion into at least one editable field of a document; revoking authorization, at least in part by causing a processor to modify permissions associated with the first user, from the first user to change information of a first user record at least until a second user has added information to the at least one editable field of the document, and
granting authorization, at least in part by causing a processor to modify permissions associated with the second user, to the second user to add information to the at least one editable field of the document; to include read and write permissions and modify permissions associated with the first user to read only.
However, Pittenger teaches in response to storing a first data element received from a first user for insertion into at least one editable field of a document; revoking authorization, at least in part by causing a processor to modify permissions associated with the first user, from the first user to change information of a first user record at least until a second user has added information to the at least one editable field of the document ([Pittenger; [0044, At the time of editing data for a record, relational database technology permits the locking of the record so that no other user can modify data for that record simultaneously. When one user begins to edit a document section, the database record in the appropriate table is locked so that no other user can modify the data simultaneously with the undesired outcome of one user overwriting another users changes. When the first user has completed the changes to the record, the table is updated and the record is unlocked allowing other users to repeat the process]; examiner’s note: Once the first user has access to the record the first user can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record is in the updated table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from “cannot edit” to “edit” the document, therefore, the first users authorization is revoked until the record is unlocked. Two users cannot edit the record at the same time, one user needs to wait for the other user to edit and unlock the record so the other user can edit it and lock it.  Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer and the seller has the option to send the document to the buyer with a counter offer to sign by the buyer as described in fig. fig. 1a-1c and paragraphs [0021-0026], therefore, the buyers cannot sign the offers unless the seller sends back with a counter offer.  However, Katzen does not explicitly teach that revoking buyers’ authorization to edit until the seller signs the offer, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph [0044] of Pittenger), 
and granting authorization, at least in part by causing a processor to modify permissions associated with the second user, to the second user to add information to the at least one editable field of the document (Pittenger; [0044]; examiner’s note: Once the first user has access to the record the first user is the one who can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record is updated in the table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from cannot edit to edit the document, two users cannot edit the same document at the same time. Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the proposed signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer as described in fig. fig. 1a-1c and paragraphs [0021-0026], however, Katzen does not explicitly teach that granting second user authorization, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph of Pittenger [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Katzen and Pittenger are in the same field of invention because both of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Katzen and Pittenger do not in combination explicitly teach to include read and write permissions and modify permissions associated with the first user to read only.
However, Weschler teaches to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions); and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Katzen, Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

With respect to claim 6, Katzen teaches storing a first user-specified data element designated for insertion into an editable field of a document (Katzen, fig. 1 a-1 c, [0020, Buyer will click on icon labeled "Electronic Signature" in step 20. Once buyer clicks on the electronic signature icon the buyer will be taken to the next step; Virtual Umbrella E-Signature process in step 22], [0021]; examiner’s note: the first user is the buyer who signs the document in the identified signature portion of the document, the signature is the data element and it is inserted into the designated field of the real estate document, the buyer user can insert the signature into the signature field therefore, the signature portion of the real estate document is editable; Instant specification fig. 3b describes the users signing offer/counter offer). 
Katzen does not explicitly teach in response to storing a first user-specified data element designated for insertion into an editable field of a document, authorization, at least in part by causing a processor to modify permissions associated with a first user, from the first user to change the document at least until a second user has added information to the editable field of the document, and granting authorization, to the second user  to change the document, at least in part by causing a processor to modify permissions associated with the second user, change the document; to include read and write permissions and modify permissions associated with the first user to read only.
However, Pittenger teaches in response to storing a first user-specified data element designated for insertion into an editable field of a document, revoking authorization, at least in part by causing a processor to modify permissions associated with a first user, from the first user to change the document at least until a second user has added information to the editable field of the document ([Pittenger; [0044, At the time of editing data for a record, relational database technology permits the locking of the record so that no other user can modify data for that record simultaneously. When one user begins to edit a document section, the database record in the appropriate table is locked so that no other user can modify the data simultaneously with the undesired outcome of one user overwriting another users changes. When the first user has completed the changes to the record, the table is updated and the record is unlocked allowing other users to repeat the process]; examiner’s note: Once the first user has access to the record the first user can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record is in updated the table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from cannot edit to edit the document, therefore, the first users authorization is revoked until the record is unlocked. Two users cannot edit the record at the same time, one user needs to wait for the other user to edit and unlock the record so the other user can edit it and lock it Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer and the seller has the option to send the document to the buyer with a counter offer to sign by the buyer as described in fig. fig. 1 a-1 c and paragraphs [0021 -0026], therefore, the buyers cannot change the offer unless the seller sends back with a counter offer. However, Katzen does not explicitly teach that revoking buyers’ authorization to edit until the seller signs the offer, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph [0044] of Pittenger), 
and granting authorization, at least in part by causing a processor to modify permissions associated with the second user, change the document (Pittenger; [0044]; examiner’s note: Once the first user has access to the record the first user is the one who can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record is updated in the table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from cannot edit to edit the document, two users cannot edit the same document at the same time. Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the proposed signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer as described in fig. 1a-1c and paragraphs [0021-0026], however, Katzen does not explicitly teach that granting second user authorization, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph of Pittenger [0044]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents. Katzen and Pittenger are in the same field of invention because both of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.
Katzen and Pittenger do not in combination explicitly teach to include read and write permissions and modify permissions associated with the first user to read only.
However, Weschler teaches to include read and write permissions (col. 7, lines 62-65; read-write-modify permissions; table 1; col. 11; lines 34-36; examiner’s note: the read write permissions);
and modify permissions associated with the first user to read only (col. 11, lines 54-55; execute privileges whereas a value of "4" indicates read only; col. 12; lines 7-10; examiner’s note: the permission is modify to “read-only).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Katzen, Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked to have read/write permission so that no other user can modify the offer the first user is modifying the offer to have consistent updates of data.

With respect to claim 11, Katzen and Weschler in combination teach the computer-readable hardware device of claim 2, Katzen further teaches wherein the contents are further configured to cause the computing device to: storage of a second user-specified data element received from the second user (Katzen, fig. 1a-1c, [0020, Buyer will click on icon labeled "Electronic Signature" in step 20. Once buyer clicks on the electronic signature icon the buyer will be taken to the next step; Virtual Umbrella E-Signature process in step 22], [0021]; examiner’s note: the first user is the buyer who signs the document in the identified signature portion of the document, the signature is the data element and it is inserted into the designated field of the real estate document, the buyer user can insert the signature into the signature field therefore, the signature portion of the real estate document is editable; Instant specification fig. 3b describes the users signing offer/counter offer). 
Katzen does not explicitly teach in response to storage of a second user specified data element received from the second user, revoke authorization from the second user to change the virtual real estate transaction document, and grant authorization to the first user to a change the virtual real estate transaction document. 
However, Pittenger teaches in response to storage of a second user specified data element received from the second user, revoke authorization from the second user to change the virtual real estate transaction document ([Pittenger; [0044, At the time of editing data for a record, relational database technology permits the locking of the record so that no other user can modify data for that record simultaneously. When one user begins to edit a document section, the database record in the appropriate table is locked so that no other user can modify the data simultaneously with the undesired outcome of one user overwriting another users changes. When the first user has completed the changes to the record, the table is updated and the record is unlocked allowing other users to repeat the process]; examiner’s note: Once the first user has access to the record the first user can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record is updated in the table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from cannot edit to edit the document, therefore, the first users authorization is revoked until the record is unlocked. Two users cannot edit the record at the same time, one user needs to wait for the other user to edit and unlock the record so the other user can edit it and lock it. Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer and the seller has the option to send the document to the buyer with a counter offer to sign by the buyer as described in fig. fig. 1a-1c and paragraphs [0021-0026], therefore, the buyers cannot edit the document unless the seller sends back with a counter offer. However, Katzen does not explicitly teach that revoking buyers’ authorization to edit until the seller signs the offer, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph [0044] of Pittenger), 
and grant authorization to the first user to a change the virtual real estate transaction document (Pittenger; [0044]; examiner’s note: Once the first user has access to the record the first user is the one who can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record is updated in the table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from cannot edit to edit the document, two users cannot edit the same document at the same time. Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the proposed signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer as described in fig. fig. 1a-1c and paragraphs [0021-0026], however, Katzen does not explicitly teach that granting second user authorization, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph of Pittenger [0044]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches read write permissions. Katzen, Pittenger and Weschler are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.

With respect to claim 12, Katzen, Pittenger and Weschler in combination teach the method of claim 4, Katzen further teaches receiving, from a user, a selection of a first property; and in response to receiving the selection, loading virtual forms associated with the first property ([0034, In step 48 "Seller Reminder" Seller is Auto Notified to order termite inspection, home warranty protection plan, HOA documents, and submit all Seller required and state mandated property disclosures to buyer]; examiner’s note: all the forms are loaded based on the selection of a property). 

With respect to claim 14, Katzen, Pittenger and Wescheler in combination teach the method of claim 4, Katzen further teaches in response to storage of the first user-specified data element, sending a notification to the second user, wherein the notification includes a link to a virtual form comprising one or more virtual fields that include data representative of changes made by the first user ([0024, The auto notification sent to the Seller through email contains a direct link to the buyers CONTRACT OF SALE AND PURCHASE OF REAL ESTATE. Seller can then click on the direct link in step 28 to be directed to the Buyers CONTRACT FOR SALE AND PURCHASE OF REAL ESTATE; Giving the seller immediate access to review the contract]; examiner’s note: the notifications is sent to seller to sign the document and the seller can view the contract where the buyer has signed).

With respect to claim 16, Katzen and Weschler in combination teach the method of claim 6, Katzen further comprising: creating a second user record in the data store (fig. la, 1b, 1c; [0027, Once Seller is logged into the Virtual Umbrella E-Signing process, the Seller will follow the necessary steps to electronically sign all documents as shown in step 34]; examiner’s note: the seller signs the document);
receiving, from the second user, a second user-specified data element designated for insertion into the editable field of the document (fig. la, 1b, 1c; [0027, Once Seller is logged into the Virtual Umbrella E-Signing process, the Seller will follow the necessary steps to electronically sign all documents as shown in step 34]; examiner’s note: the seller signs the document); 
storing, in the second user record, the second user-specified data element designated for insertion into the editable field of the document ([0028, After all documents are signed, Seller will click "Submit to Buyer" button in step 36 located within the Virtual Umbrella Platform]; examiner’s note: the seller signs the document and signed documents is stored and send to the buyer via a link); 
and Katzen does not explicitly teach revoke authorization, in response to storing the second user-specified data element, from the second user change the document.
However, Pittenger teaches revoke authorization, in response to storing the second user-specified data element, from the second user change the document ([Pittenger; [0044, At the time of editing data for a record, relational database technology permits the locking of the record so that no other user can modify data for that record simultaneously. When one user begins to edit a document section, the database record in the appropriate table is locked so that no other user can modify the data simultaneously with the undesired outcome of one user overwriting another users changes. When the first user has completed the changes to the record, the table is updated and the record is unlocked allowing other users to repeat the process]; examiner’s note: Once the first user has access to the record the first user can only edit the data and once the editing is done by the first user, the record is stored in the updated table. Once the record in the updated table, the record is unlocked for the second user to edit, therefore, the system modifies the second user’s permission from cannot edit to edit the document, therefore, the first users authorization is revoked until the record is unlocked. Two users cannot edit the record at the same time, one user needs to wait for the other user to edit and unlock the record so the other user can edit it and lock it.  Katzen teaches offer/counter offer in a real estate transaction system where the buyer send the link of the signed offer to the seller to review and sign it, once the offer is sent to the seller with the buyer’s signature the buyer cannot access the agreement to edit, then the seller has the authority to either sign it or make a counter offer and the seller has the option to send the document to the buyer with a counter offer to sign by the buyer as described in fig. fig. 1a-1c and paragraphs [0021-0026], therefore, the buyers cannot edit unless the seller sends it back with a counter offer. However, Katzen does not explicitly teach that revoking buyers’ authorization to edit until the seller signs the offer, therefore, Pittenger is combined with Katzen to explicitly teach the limitation as described in paragraph [0044] of Pittenger). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission. Katzen, Pittenger and Weschler are in the same field of invention because both of them teach editing documents. One would have been motivated to make this modification because it provides predictable results so when a user is editing the offer, the offer is locked so that no other user can modify the offer simultaneously with the undesired outcome of one user overwriting another users changes.

With respect to claim 21, Katzen, Pittenger in and Wescheler in combination teach the method of claim 6, Katzen further teaches receiving, from the first user, the first user specified data element designated for insertion into the editable field of the document (Katzen, fig. fig. 1a-1c, [0020, Buyer will click on icon labeled "Electronic Signature" in step 20. Once buyer clicks on the electronic signature icon the buyer will be taken to the next step; Virtual Umbrella E-Signature process in step 22], [0021]; examiner’s note: the first user is the buyer who signs the document in the identified signature portion of the document, the signature is the data element and it is inserted into the designated field of the real estate document, the buyer user can insert the signature into the signature field therefore, the signature portion of the real estate document is editable; Instant specification fig. 3b describes the users signing offer/counteroffer); 
and storing, in a first user record in a data store, the first user-specified data element designated for insertion into the editable field of the document ([0024, The auto notification sent to the Seller through email contains a direct link to the buyers CONTRACT OF SALE AND PURCHASE OF REAL ESTATE. Seller can then click on the direct link in step 28 to be directed to the Buyers CONTRACT FOR SALE AND PURCHASE OF REAL ESTATE; Giving the seller immediate access to review the contract]; examiner’s note: once the buyer sign the documents it is stored and sent to the seller via a link).

With respect to claim 22, Katzen, Pittenger, Weschler in combination teach the computer-readable hardware device of claim 2, Katzen further teaches wherein the contents are further configured to cause the computing device to: apply a digital signature to a human-readable representation of a first modified version of the virtual real estate transaction document (fig. la, element 54, [0026], examiner’s note: the seller signs the document of counteroffer to the buyer, the sellers document is the modified version because the buyer first signs the document and send the offer to the seller and the users can read the document therefore, the document is human readable), the human-readable representation of the first modified version of the virtual real estate transaction document being based at least in part upon an initial version of the virtual real estate transaction document and the first user-specified data element (fig. la, elements 12, 14, 26, 18; examiner’s note: the byer is accessing an offer form and the offer form is displayed to the user to sign the offer, the first offer form is the initial version of the offer and the buyer can sign the document, after signing the document the documents become modified version and therefore, the document is editable, the user can read and review the offers, therefore, the offer documents is human-readable) and visually present the first user-specified data element in the editable field of the virtual real estate transaction document (fig. la, 1b, 1c; [0021, 0026]; examiner’s note: the system displays the document to both buyer and seller to sign).

Claims 1,3, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzen (US 2007/0255625) and Pittenger et al. (US 2007/0198952) and in view of Salzmann et al. (US 2004/0220885) and in view of Wescheler (US 6,920,455).

With respect to claim 1, Katzen and Pittenger in combination teach the computer readable hardware device of claim 2, Katzen further teaches wherein the contents are further configured to cause the computing device to: present, to the first user, a human-readable representation of an initial version of the virtual real estate transaction document comprising the editable field (fig. 1a-1c; [0020, 0021]; examiner’s note: the first user is presented with a real estate document to sign which is a human-readable representation and that is the initial version because it has the editable field for the user to insert the data and it does not have counter offer). 
Katzen and Pittenger do not explicitly teach wherein the virtual real estate document is an electronic representation of a corresponding physical real estate transaction document and visually similar to the physical real estate transaction document. 
However, Salzmann teaches wherein the virtual real estate document is an electronic representation of a corresponding physical real estate transaction document and visually similar to the physical real estate transaction document ([0077, If the HUD-1 cannot be initially completed using the instant system, a blank HUD-1 form can be printed out using the instant invention to allow manual entry of this data for subsequent conversion to electronic form]; examiner’s note: the electronic form can be printed out and the user can manually fill out the form with pen, therefore,  the printout is the physical document and the digital form is the electronic form and they are visually similar). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Salzmann which teaches visually similar forms. Katzen, Pittenger, Weschler and Salzman are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results to have both physical and electronic version of the form to have another option to fill out the form in case the electronic version does not work.
With respect to claim 3, Katzen, Pittenger and Weschler in combination teach and the method of claim 4, Katzen further teaches further comprising: displaying the document ([0028, Seller clicks on "Accept Buyer's Offer" in step 32 and then is directed to the Virtual Umbrella E-Signing process]; examiner’s note: the user signs the form, therefore, the form is presented to the user), the document graphically displayed to appear visually similar to a corresponding physical document; and applying a digital signature to a first modified document, the first modified document comprising the first data element received from a first user that is visually presented in the at least one editable field ([0028, Seller clicks on "Accept Buyer's Offer" in step 32 and then is directed to the Virtual Umbrella E-Signing process]; examiner’s note: the user can sign the form, therefore the form is editable).
Kaizen, Pittenger and Weschler in combination do not explicitly teach the document graphically displayed to appear visually similar to a corresponding physical document. 
However, Salzman teaches the document graphically displayed to appear visually similar to a corresponding physical document ([0077, If the HUD-1 cannot be initially completed using the instant system, a blank HUD-1 form can be printed out using the instant invention to allow manual entry of this data for subsequent conversion to electronic form]; examiner’s note: the electronic form can be printed out and the user can manually fill out the form with pen, therefore, the printout is the physical document and the digital form is the electronic form and they are visually similar). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Salzmann which teaches visually similar forms. Katzen, Pittenger, Weschler and Salzman are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results to have both physical and electronic version of the form to have another option to fill out the form in case the electronic version does not work.

With respect to claim 5, Katzen, Pittenger and Weschler in combination teach the computer readable hardware device of claim 2, Katzen further teaches accessing, from a data store, the document (fig. la, elements 12, 14, 26, 18; examiner’s note: the byer is accessing an offer form); 
presenting, to the first user, a human-readable representation of an initial version of the document comprising the editable field (fig. 1 a, elements 12,14, 26, 18; examiner’s note: the byer is accessing an offer form and the offer form is displayed to the user to sign the offer, the first offer form is the initial version of the offer and the buyer can sign the document, therefore, the document is editable, the user can read and review the offers, therefore, the offer documents is human-readable), and applying a digital signature to a human-readable representation of a first modified version of the document (fig. la, element 54, [0026], examiner’s note: the seller signs the document of counteroffer to the buyer, the sellers document is the modified version because the buyer first signs the document and send the offer to the seller), the human-readable representation of the first modified version of the document being based at least in part upon the initial version of the document and the first user-specified data element (fig. la, elements 12, 14, 26, 18; examiner’s note: the byer is accessing an offer form and the offer form is displayed to the user to sign the offer, the first offer form is the initial version of the offer and the buyer can sign the document, after signing the document the documents become modified version and therefore, the document is editable, the user can read and review the offers, therefore, the offer documents is human-readable). 
Katzen, Pittenger Weschler do not in combination teach wherein the document is a visually similar electronic representation of a corresponding physical document. 
However, Salzmann teaches wherein the document is a visually similar electronic representation of a corresponding physical document ([0077, If the HUD-1 cannot be initially completed using the instant system, a blank HUD-1 form can be printed out using the instant invention to allow manual entry of this data for subsequent conversion to electronic form]; examiner’s note: the electronic form can be printed out and the user can manually fill out the form with pen, therefore, the printout is the physical document and the digital form is the electronic form and they are visually similar). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Salzmann which teaches visually similar forms. Katzen, Pittenger Weschler and Salzman are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results to have both physical and electronic version of the form to have another option to fill out the form in case the electronic version does not work. 

Claims 7, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzen (US 2007/0255625) and Pittenger et al. (US 2007/0198952) and in view of Wescheler (US 6,920,455) and in view of Peirson et al. (US 2009/0025087). 

With respect to claim 7, Katzen, Pittenger and Wescheler in combination teach the computer readable hardware device of claim 22, but do not in combination explicitly teach wherein the contents are further configured to cause the computing device to: authenticate the digital signature applied to the human-readable representation of the first modified version of the virtual real estate transaction document. 
However, Peirson teaches authenticate the digital signature applied to the human-readable representation of the first modified version of the virtual real estate transaction document ([0064, forensic information such as signing speed, pressure points, etc., may be saved and/or analyzed to determine the signature's authenticity]; examiner’s note: the users signature authenticity is determined). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Peirson which teaches authenticating users signatures. Katzen, Pittenger, Weschler and Perison are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results to authenticate the signature to have a reliable system. 

With respect to claim 15, Katzen, Pittenger, Weschler in combination teach the method of claim 3, but do not explicitly teach further comprising: authenticating the digital signature applied to the first modified document. 
However, Perison teaches authenticating the digital signature applied to the first modified document ([0064, forensic information such as signing speed, pressure points, etc., may be saved and/or analyzed to determine the signature's authenticity]; examiner’s note: the users signature authenticity is determined). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Peirson which teaches authenticating users signatures. Katzen, Pittenger, Weschler and Perison are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results to authenticate the signature to have a reliable system. 

Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzen (US 2007/0255625) and Pittenger et al. (US 2007/0198952) and in view of Wescheler (US 6,920,455) and in view of Shaver (US 2014/0033088). 

With respect to claim 8, Katzen, Pittenger, Wescheler in combination teach the computer readable hardware device of claim 2, but do not in combination explicitly teach wherein the contents are further configured to cause the computing device to: create a markup for the virtual real estate transaction document showing a progression of the virtual real estate transaction document over time. 
However, Shaver teaches wherein the contents are further configured to cause the computing device to: create a markup for the virtual real estate transaction document showing a progression of the virtual real estate transaction document over time (fig. 2, [0062, an indication of content markup associated with the electronic content forming part of the portion displayed]; [0043, FIG. 2 illustrates the display of a file revision history 100 along a time line 104 along with additional tracked changes as part of a GUI 108]; examiner’s note: the revision file history displays the time line and the markup of the document such as when the file was revised and who is the author). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Shaver which teaches a markup showing a progress of a real estate document. Katzen, Pittenger, Weschler and Shaver are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results to know where and when the real estate documents are negotiated to know the progress of a document. 

Claims 9, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzen (US 2007/0255625) and Pittenger et al. (US 2007/0198952) and in view of Wescheler (US 6,920,455) and in view of Shaver (US 2014/0033088) and in view of Nathanson (US 2006/0015435). 

With respect to claim 9, Katzen, Pittenger, Wescheler and Shaver in combination teach the computer-readable hardware device of claim 8, but do not explicitly teach wherein the markup for the virtual real estate transaction document comprises: for each of a plurality of disputed terms within the virtual real estate transaction document, an indication of when the disputed term was proposed, an indication of who proposed the disputed term, and an indication of when the disputed term was accepted. 
However, Nathanson teaches for each of a plurality of disputed farms within the virtual real estate transaction document, an indication of when the disputed term was proposed ([0080, a hyperlink, to a counteroffer history 506 provides additional data regarding the seller's actions 508 related to the item 102, including all counteroffers submitted 510 by the seller, as well as well as time and date stamp information 512], [0078, if a seller has yet to agree to a bid from a bidder, any subsequent bidders who place the same bids (at the match price) are automatically added to the waitlist for that item]; examiner’s note: the counter offer/bid is the disputed terms and the counter offer proposed time is also saved), an indication of who proposed the disputed term ([0073, user names of buyers on the waitlist for the item 834, as well as waitlist user details 836, seller user name 830, and buyer user name 826]; examiner’s note: the users name of buyer and seller indicates who proposed the bid; the buyer and seller can both place the bids/offer/counteroffer), and an indication of when the disputed term was accepted ([0077, the date and time when negotiation between buyer and seller has ceased for all items 102], [0081]; examiner’s note: when the disputed terms are accepted is recorded). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Shaver which teaches a markup showing a progress of a real estate document to include Nathanson which teaches information regarding the disputed terms. Katzen, Pittenger, Weschler and Shaver and Nathanson are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results to know when the real estate documents are negotiated to which will help the user to know the progress of the sale. 

With respect to claim 10, Katzen, Pittenger, Weschler and Shaver in combination do not explicitly teach the computer-readable hardware device of claim 9, but do not explicitly teach the computer-readable hardware device of claim 9, wherein the markup for the virtual real estate transaction document further comprises: for at least one of the plurality of disputed terms, an indication of when the disputed term was accepted. 
However, Nathanson teaches for at least one of the plurality of disputed terms, an Indication of when the disputed term was accepted ([0077, the date and time when negotiation between buyer and seller has ceased for all items 102], [0061]; examiner’s note: when the disputed terms are accepted is recorded). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp to include Shaver which teaches a markup showing a progress of a real estate document to include Nathanson which teaches information regarding the disputed terms. Katzen, Pittenger, Weschler and Shaver and Nathanson are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results to know when the real estate documents are negotiated to which will help the user to know the progress of the sale. 

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzen (US 2007/0255625) and Pittenger et al. (US 2007/0198952) and in view of Wescheler (US 6,920,455) and in view of Hightower et al. (US 2005/0192930). 

With respect to claim 13, Katzen, Pittenger and Weschler in combination teach the method of claim 4, but do not explicitly teach further comprising: generating a report for each of a plurality of agents, an average closing price versus asking price for the agent, wherein each average closing price versus asking price is determined based at least in part on data retrieved from t a data store. 
However, Hightower teaches generating a report for each of a plurality of agents, an average closing price versus asking price for the agent ([0068, At a hierarchical level below the each real estate office manager 18, 22, 26 are a plurality of real estate agents 30, 34, 38 (only agents 30, 34, 38 managed by the real estate office manager 22 are depicted in FIG. 1); the agents 30, 34, 38 may extract and view various aggregations and displays of data extracted from the MLS database 16 that relate to properties that the individual agents 30, 34, 38 have listed or sold]; examiner’s note: the agents can view their reports; [0087, FIG. 3. The Status view may include a Recent Listing Activity display, wherein the duration of "recent" is selectable (either by entering a number or by selecting one from a drop-down list). The Recent Listing Activity may display the total dollar volume, number of units, average price, and average commissions for new, ratified and expired listings, and closings]; examines note: the average asking price and average dose price is listed as shown in fig. 3), wherein each average closing price versus asking price is determined based at least in part on data retrieved from t a data store (fig. 3, 0068, 0087; examiners note: the stored data are retrieved so that the users can view them and compare them). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Hightower which teaches average listing price and the closing price. Katzen, Pittenger Weschler and Hightower are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results such as to view agents reports to monitor their performance to select the appropriate agent.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzen (US 2007/0255625) and Pittenger et al. (US 2007/0198952) and in view of and in view of Wescheler (US 6,920,455) HOGGARD (US 2009/0192862) and in view of Hightower et al. (US 2005/0192930). 

With respect to claim 17, Katzen, Pittenger and Wescheler in combination teach the method of claim 6, but do not explicitly teach further comprising; generating a report for each of a plurality of areas, an average time to sale for a plurality of properties in the area, wherein each average time to sale is determined based at least in part on data retrieved from the data store, for each of a plurality of agents, average closing versus asking prices for the agent, close rates for the agent, for each of a plurality of markets, price trends in the market, and sales trends in the market. 
However, HOGGARD teaches generating a report for each of a plurality of areas, an average time to sale for a plurality of properties In the area ([0048, With respect to the Agent's property listings, Sellers will be able to see exactly how long each listed home was on the market, averages for time on the market by neighborhood, and the Agent's total average time to sell a home]; examiner’s note: the agents average time to sell a house in the neighborhood is detected and displayed to the user), wherein each average time to sale Is determined based at least In part on data retrieved from the data store ([fig. 2, 0035, The database master file maintenance module allows the user to maintain information stored in the various files of database system 220]; examiner’s note: the information is stored in the database). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Wescheler to include HOGGARD which teaches determining how long does an agent takes to sell a house in a specific location. Katzen, Pittenger, Wescheler and Hightower are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results such as to view agent’s reports to monitor their performance to select the appropriate agent.
Katzen, Pittenger, Wescheler and HOGGARD in combination do not explicitly teach for each of a plurality of agents, average dosing versus asking prices for the agent, dose rates for the agent, for each of a plurality of markets, price trends in the market, and sales trends in the market. 
However, Hightower teaches for each of a plurality of agents, average closing versus asking prices for the agent, close rates for the agent ([0088, At a hierarchical level below the each real estate office manager 18, 22, 26 are a plurality of real estate agents 30, 34, 38 (only agents 30, 34, 38 managed by the real estate office manager 22 are depicted in FIG. 1); the agents 30, 34, 38 may extract and view various aggregations and displays of data extracted from the MLS database 16 that relate to properties that the individual agents 30, 34, 38 have listed or sold]; examiner's note: the agents can view their reports; [0087, FIG. 3. The Status view may include a Recent Listing Activity display, wherein the duration of "recent" is selectable (either by entering a number or by selecting one from a drop-down list). The Recent Listing Activity may display the total dollar volume, number of units, average price, and average commissions for new, ratified and expired listings, and closings]; examiner's note: the average asking price and average close price is listed as shown in fig. 3; the average commission is the closing rates for agents),
for each of a plurality of markets, price trends in the market (fig. 9; [0158, For any given set of property criteria, this chart depicts the change in the median price of the properties closing escrow (sold listings) on a month-by-month basis. The resultant information may be viewed from either a 6-month, 12-month (default), or Year-overYear perspective. This is an indirect measure of market demand, i.e. rising prices for sold properties generally indicate increased demand and stronger market conditions], [0162]; examiner’s note: the sold home prices increases overtime which is the price trend), and sales trends m the market ([0162, This view, depicted in FIG. 10, displays the number of active listings (properties for sale) compared with the number of sold listings (closed escrows) on a monthly basis. For any given set of property criteria this chart compares the number of properties that are currently for sale with the number that are exiting the market due to closed escrows on a month-by-month basis]; examiners note: the active listing are the sales trend because it shows how many houses are for sale in the market).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches read/write permissions to include FIOGGARD which teaches determining how long does an agent takes to sell a house in a specific location to include Flightower. Katzen, Pittenger, Weschler and HOGGARD and Hightower are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results such as to inquire about an agent to view their performance to better understand an agents productivity.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzen (US 2007/0255625) and Pittenger et al. (US 2007/0198952) and in view of and in view of Wescheler (US 6,920,455) and in view Lord et al. (US 2007/0179881).

With respect to claim 19, Katzen, Pittenger, Wescheler and in combination teach the method of claim 6, but do not explicitly teach further comprising: in response to storing the first user-specified data element, setting a time limit for the second user to accept a term of the first user-specified data element; after adding Information from the second user to the editable field of the document, determining that the second user has not accepted the term of the first user specified data element within the set time limit; and in response to determining that the second user has not accepted the term of the first user-specified data element within the set time limit, reverting the permissions of the first user and the second user, wherein the reverting comprises: at least in part by causing a processor to modify permissions associated with the first user, to change the document, and revoking authorization, at least in part by causing the processor to modify permissions associated with the second user, from the second user to change the document at least until the first user has added information to the editable field of the document. 
However, Lord teaches in response to storing the first user-specified data element, setting a time limit for the second user to accept a term of the first user specified data element ([0090, the first transaction may include offers for the trade of products such as oil, natural gas, and widgets (i.e., a manufactured good). The first transaction may have a single expiration time for all invited participants]; examiner’s note: the transaction stores the offer data and once the offer data is stored in the transaction the system sets a time limit); 
after adding Information from the second user to the editable field of the document, determining that the second user has not accepted the term of the first user-specified data element within the set time limit ([0138, In the event that the held order has not yet been accepted, then the amount of time left until expiration of the held order is displayed to the grantee (step 1364)] and fig. 13; examiner’s note: the counter offer determines that the user did not accept the offer within the time limit and sent a counter offer); 
and in response to determining that the second user has not accepted the term of the first user-specified data element within the set time limit, reverting the permissions of the first user and the second user ([0140]), fig. 13; examiner’s note: an offer is associated with an expiration time and during that time frame the users are restricted to access the document. When the timeframe expires and the offer is not accepted within the timeframe by the users, the restrictions in the users accessing the documents are withdrawn), wherein the reverting comprises: at least in part by causing a processor to modify permissions associated with the first user, to change the document ([0140]), fig. 13; examiner’s note: an offer is associated with an expiration time and during that time frame the users are restricted to access the document. When the timeframe expires and the offer is not accepted within the timeframe by the users, the restrictions in the users accessing the documents are withdrawn), and revoking authorization, at least in part by causing the processor to modify permissions associated with the second user, from the second user to change the document at least until the first user has added information to the editable field of the document ([0140]), fig. 13; examiner’s note: an offer is associated with an expiration time and during that time frame the users are restricted to access the document. When the timeframe expires and the offer is not accepted within the timeframe by the users, the restrictions in the users accessing the documents are withdrawn which is revoking the authorization of a user to change the offer). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katzen’s invention which teaches signing real estate offers/counter offers by buyers and sellers to include Pittenger which teaches restricting users from modifying documents when the other users have access modify documents to include Weschler which teaches timestamp of the insertion of data and also to have read write permission to include Lord which teaches setting up a time limit to an offer. Katzen, Pittenger, Weschler and Lord are in the same field of invention because all of them teach editing documents. One would have been motivated to make this modification because it provides predictable results such as to set a time limit to the acceptance of the offer to make all the appropriate actions in a timely manner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159          
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159